 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIUS ANDERSON,                                  No. 2:16-cv-0018 TLN CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA MEDICAL FACILITY,
      SOLANO, et al.,
15
                         Defendants.
16

17          Plaintiff is a state prisoner, represented by counsel. On March 15, 2018, the undersigned

18   held a settlement conference, and the parties’ settlement agreement was placed on the court

19   record. On January 28, 2019, plaintiff, pro se, wrote the undersigned a letter stating that no

20   settlement proceeds have issued, and he remains in the dark regarding the status. As stated on the

21   court record, the undersigned offered to ensure the settlement was concluded and that plaintiff

22   received the settlement proceeds. Over ten months have passed since the parties settled this case,

23   which is an unusual delay in the payment of settlement proceeds. Accordingly, IT IS HEREBY

24   ORDERED that:

25          1. Within twenty-one days from the date of this order, counsel for defendants shall file a

26   status report as to the payment of settlement proceeds in this action; and

27          2. The Clerk of the Court shall serve a copy of this order on plaintiff’s attorney of record,

28   John Stringer, as well as on plaintiff Julius Anderson, K-33896, California Medical Facility, P.O.
                                                       1
 1   Box 2500, Vacaville, CA 95696-2500.

 2   Dated: January 30, 2019

 3

 4

 5

 6   /ande0018.set2

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
